Citation Nr: 0626708	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  00-04 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as  hyperacidity syndrome, to include as 
due to exposure to ionizing radiation.

2.  Entitlement to service connection for a back condition.


REPRESENTATION

Veteran represented by:	Jeffrey J. Bunten, Attorney At 
Law


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from December 1961 to 
September 1964.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(the RO).

Procedural history

The gastrointestinal issue

In an April 1999 rating decision, the RO denied service 
connection for irritable bowel syndrome (including claims for 
bleeding, vomiting, bloody diarrhea, and stomach pains) as a 
result of exposure to ionizing radiation.  The veteran 
perfected an appeal as to that denial.  In September 2001, 
the Board remanded the issue of service connection for a 
gastrointestinal disorder to the RO for further development.

In May and November 2002 statements, the veteran indicated 
that his claimed gastrointestinal disorder was not irritable 
bowel syndrome.  Medical evidence submitted by the veteran 
showed a diagnosis of hyperacidity syndrome.  In 2002 and 
2003, supplemental statements of the case (SSOC's) were 
issued in by the RO which continued the denial of service 
connection for a gastrointestinal disorder.  

In 2003, the claim of service connection for a 
gastrointestinal disorder was again before the Board.  In 
late 2004, the Board requested an independent medical expert 
(IME) opinion.  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. 
§ 20.901 (2005). The IME opinion was completed in September 
2005.  By letter dated October 5, 2005 the veteran and his 
then representative were provided with a copy of the letter 
and allowed 60 days to provide a response.  The veteran's 
then representative provided such response in December 2005.



The back claim

In a May 2001 rating decision, the RO denied service 
connection for a back condition.  In July 2001, the RO 
received a timely Notice of Disagreement (NOD) from the 
veteran as to that denial.  In June 2002, the RO issued a 
Statement of the Case (SOC) on the denial of service 
connection for a back condition to the veteran and his then 
representative.  As will be discussed below, the veteran did 
not perfect an appeal as to this issue.
 

FINDINGS OF FACT

1.  The veteran participated in DOMINIC I and is deemed to 
have been exposed to ionizing radiation in service.

2.  The competent medical evidence of record indicates that 
the veteran's current gastrointestinal disorder, diagnosed as 
a hyperacidity syndrome, resulted from his exposure to 
ionizing radiation in service.

3.  The veteran was notified by VA on May 15, 2001 that 
entitlement to service connection for a back condition was 
denied.  His NOD was received by VA in July 2001.  The RO 
issued a SOC on June 6, 2002.  The veteran did not file a 
timely substantive appeal as to the issue.


CONCLUSIONS OF LAW

1.  The veteran's hyperacidity syndrome was incurred in 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2005); Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

2.  Because the veteran failed to submit a timely substantive 
appeal of the May 2001 rating decision, the Board has no 
jurisdiction over the issue of service connection for a back 
condition and the appeal is dismissed.  38 U.S.C.A. §§ 7104, 
7105, 7108 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a 
gastrointestinal disorder and for a back condition.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The VCAA is accordingly generally applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

With respect to the gastrointestinal claim, a VCAA letter was 
sent to the veteran and to his then representative by the RO 
on March 17, 2003.  The veteran and his representative have 
not contended that VCAA notice was in any way inadequate.  
In any event, in light of its decision granting service 
connection for a gastrointestinal disorder, the Board finds 
that any purported VCAA deficiencies amount to nonprejudicial 
error.  The Board is confident that the RO will provide 
appropriate notice under Dingess v. Nicholson, 19 Vet. App. 
473 (2006) prior to its assigning a disability rating and an 
effective date.

As for the issue of service connection for a back condition, 
for reasons expressed immediately below, the Board finds that 
resolution of that issue is based on the operation of law and 
that the VCAA is not applicable.  

The procedural facts in this case with regard to the issue of 
service connection for a back condition are not in dispute.  
In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that the VCAA has no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive of the matter.  The Board finds that such is the 
case as to the back issue.  Application of pertinent 
provisions of the law and regulations will determine the 
outcome.

1.  Entitlement to service connection for a gastrointestinal 
disorder, to include as due to exposure to ionizing 
radiation.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Service connection - radiation exposure

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c) (West 
2002); 38 C.F.R. § 3.309(d) (2005).  Second, "radiogenic 
diseases" may be service connected pursuant to 38 C.F.R. § 
3.311 (2005).  Third, service connection may be granted under 
38 C.F.R. § 3.303(d) when it is established that the disease 
diagnosed after discharge is the result of exposure to 
ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: leukemia 
(all forms except chronic lymphatic (lymphocytic) leukemia), 
thyroid cancer, breast cancer, lung cancer, bone cancer, 
liver cancer, skin cancer, esophageal cancer, stomach cancer, 
colon cancer, pancreatic cancer, kidney cancer, urinary 
bladder cancer, salivary gland cancer, multiple myeloma, 
posterior subcapsular cataracts, non-malignant thyroid 
nodular disease, ovarian cancer, parathyroid adenoma, tumors 
of the brain and central nervous system, cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostate 
cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2)(i)-
(xxiv) (2005).

The term "radiation-exposed veteran" means either a veteran 
who while serving on active duty, or an individual who while 
a member of a reserve component of the Armed Forces during a 
period of active duty for training or inactive duty training, 
participated in a radiation-risk activity.  38 C.F.R. 
§ 3.309(d)(3)(i) (2005).  The term radiation-risk activity 
means, inter alia, onsite participation in a test involving 
the atmospheric detonation of a nuclear device.  38 C.F.R. 
§ 3.309(d)(3)(ii)(A) (2005).  The term onsite participation 
means, inter alia, during the official operational period of 
an atmospheric nuclear test, presence at the test site, or 
performance of official military duties in connection with 
ships, aircraft, or other equipment used in direct support of 
the nuclear test.  38 C.F.R. § 3.309(d)(3)(iv)(A) (2005).  

For tests conducted by the United States, the term 
operational period means, inter alia, for Operation DOMINIC I 
the period April 25, 1962 through December 31, 1962.  
38 C.F.R. § 3.309(d)(3)(v)(R) (2005).

Analysis

The Board must first determine whether a current 
gastrointestinal disability exists.  See Hickson element (1).  

The February 2002 VA examiner diagnosed two gastrointestinal 
disorders: irritable bowel syndrome; and peptic ulcer 
disease, secondary to Zollinger-Ellison syndrome, a condition 
of hypersecretion of acid in the stomach.  The veteran is not 
claiming service connection for irritable bowel syndrome and 
in fact disputes a current diagnosis of irritable bowel 
syndrome.  

The veteran's treating gastroenterologist has diagnosed a 
hyperacidity syndrome similar to Zollinger-Ellison syndrome.  
That physician has specifically stated that the veteran does 
not have irritable bowel syndrome because the veteran has 
weight loss and gastrointestinal bleeding.  

The September 2005 opinion of the IME reflects that the 
doctor indicated that the presentation and clinical course 
are not consistent with irritable bowel syndrome, especially 
because of the veteran's reported weight loss, nature of his 
symptoms, and significant response to proton pump inhibitors.  
The IME noted that it was difficult to confirm, agree, or 
disagree with the diagnosis of hyperacidity, but that it was 
possible that hyperacidity or disturbance of acid secretion 
is a component of the veteran's gastrointestinal condition.  

Therefore, the preponderance of the competent medical 
evidence reflects that the veteran does not have irritable 
bowel syndrome, and in any event, he is not claiming service 
connection for irritable bowel syndrome.  As for a 
hyperacidity syndrome, Hickson element (1) is satisfied.

Concerning Hickson element (2), in-service disease or injury, 
the medical records do not indicate that the veteran had a 
gastrointestinal disability in service, and the veteran 
himself does contend.  Rather, the veteran contends that he 
was exposed to radiation in service.  In May 1986 the service 
department verified the veteran's participation in Operation 
DOMINIC I.  Therefore, the veteran is deemed to be a 
radiation-exposed veteran.
 
Moving to element (3),  nexus, as noted in the law and 
regulations section above, service connection for disability 
that is claimed to be attributable to exposure to ionizing 
radiation during service can be demonstrated by three 
different methods: (1) presumptive service connection under 
38 C.F.R. § 3.309(d); (2) service connection of a "radiogenic 
disease" under 38 C.F.R. § 3.311; and (3) service connection 
may be granted under 38 C.F.R. § 3.303(d) and Combee when it 
is established that the disease diagnosed after discharge is 
the result of exposure to ionizing radiation during active 
service.  The Board will address each of these avenues in 
turn.

(1) Presumptive service connection - radiation exposure

Although the veteran is a radiation-exposed veteran, that 
status is not sufficient, by itself, to warrant presumptive 
service connection under the provisions of 38 C.F.R. § 3.309.  
Rather, in order to warrant such a presumption, the veteran 
must be diagnosed with one of the presumptive diseases 
specifically listed under 38 C.F.R. § 3.309(d)(2).  In this 
case, the veteran has submitted competent medical evidence 
showing a diagnosis of a hyperacidity syndrome.  This disease 
is not specified as one of the disabilities presumed to be 
related to exposure to radiation pursuant to 38 C.F.R. § 
3.309.  Accordingly, service connection for hyperacidity 
syndrome cannot be granted on a presumptive basis.

(2) Radiogenic disease under 38 C.F.R. § 3.311

The provisions of 38 C.F.R. § 3.311 provide for development 
of claims based on a contention of radiation exposure during 
active service and post-service development of a radiogenic 
disease.  The provisions do not give rise to a presumption of 
service connection, but rather establish a procedure for 
handling claims brought by radiation exposed veterans or 
their survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 
(Fed. Cir. 1997).  Section 3.311 essentially states that, in 
all claims in which it is established that a radiogenic 
disease first became manifest after service, and it is 
contended that the disease resulted from radiation exposure, 
a dose assessment will be made.

As noted above, the veteran has been diagnosed with a 
hyperacidity syndrome.  Also, the veteran has a dose 
assessment of 0.065 rem.  However, hyperacidity syndrome is 
not among the radiogenic diseases specified in section 
3.311(b)(2).  Because the Board can find no other competent 
medical evidence demonstrating that the veteran was ever 
diagnosed with one of the radiogenic diseases listed in 
3.311(b)(2), the Board finds that the veteran's claim as 
evaluated under the regulations governing service connection 
for radiogenic diseases cannot be allowed.

(3) Direct service connection - Combee

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit in Combee determined that the 
regulations governing presumptive service connection for 
radiation exposure do not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee, 34 F.3d at 1043-1044; see also 38 
C.F.R. § 3.303(d).  Accordingly, the Board will proceed to 
evaluate the veteran's claim under the regulations governing 
direct service connection.

With respect to element (3), medical nexus, there is 
conflicting evidence regarding a relationship between the 
gastrointestinal disorder and exposure to ionizing radiation.  
The veteran's treating gastroenterologist ascribed the 
hyperacidity syndrome to in-service exposure to ionizing 
radiation, whereas the February 2002 VA examiner opined that 
the hyperacidity was not related to in-service exposure to 
radiation.  In order to resolve this conflicting medical 
evidence, the Board requested an IME opinion. The veteran's 
treating gastroenterologist did not provide a basis for his 
opinion other than stating in a December 2001 treatment 
record that he "do not find any other known medical 
condition that would explain his unusual symptom complex."  

The February 2002 VA examiner indicated that a careful and 
thorough review of the medical literature in three separate 
major texts on gastroenterology does not suggest any evidence 
of hypersecretion of stomach acid as being caused by 
radiation exposure during nuclear testing.  

The IME noted that it would be very difficult to prove or 
disprove whether the veteran's hyperacidity syndrome was an 
ionizing radiation injury.  However, the IME noted that 
"ionizing radiation in theory can induce wide range of 
gastrointestinal injury with variable manifestation, some of 
which are similar to [the veteran's] clinical course."  In 
that regard, the IME cited a 2001 study showing that people 
exposed to abnormal radiation developed peptic ulcer 
symptomatology along with a 2002 study relating 
gastroduodenal mucosal injury to irradiation.  The IME in 
essence indicated that based on these studies it was possible 
that the veteran's hyperacidity syndrome was related to in-
service exposure to ionizing radiation.  

The Board readily acknowledges that the IME opinion is 
tentative in nature and would normally be entitled to little 
probative weight.  See Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) [evidence favorable to the veteran's claim that 
does little more than suggest a possibility that his illness 
might have been caused by service radiation exposure is 
insufficient to establish service connection].  However, 
the IME opinion in essence supports the slightly more 
definitive opinion of the veteran's treating physician. 

The Board believes that given the factual background, 
referral for an additional medical opinion would be futile.  
The evidence now of record indicates that there is an 
association between radiation exposure and certain 
gastrointestinal conditions, including hyperacidity syndrome.  
It appears that it would be impossible for any medical expert 
to definitively state that such relationship exists with 
respect to this veteran.  Also, the record does not disclose 
any other cause for the veteran's condition.

Resolving doubt in the veteran's favor, the Board finds that 
based on the opinion of the veteran's treating 
gastroenterologist and the information provided by the IME 
regarding recent studies linking gastrointestinal disorders 
to radiation exposure, the evidence is in equipoise as to 
medical nexus between the veteran's hyperacidity syndrome and 
the in-service exposure to ionizing radiation.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  
Accordingly, Hickson element (3) has been satisfied.  
Therefore, all three elements of service connection have been 
met.

In summary, the Board is of the opinion that the veteran has 
met all requirements needed to establish service connection 
for a gastrointestinal disorder diagnosed as hyperacidity 
syndrome.  The benefit sought on appeal is accordingly 
allowed.

2.  Entitlement to service connection for a back condition.

Pertinent law and regulations

Appellate review of an RO decision is initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2005).  
After the statement of the case is provided to the claimant, 
a formal appeal must be filed either by the claimant 
personally or his or her authorized representative within 60 
days from the date the statement of the case is mailed, or 
within the remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period 
ends later.  See 38 U.S.C.A. § 7105(d)(3) (West 2002); 38 
C.F.R. §§ 20.301(a), 20.302(b) (2005); see also Rowell v. 
Principi, 4 Vet. App. 9, 17 (1993) [where a claimant did not 
perfect an appeal by timely filing a substantive appeal, the 
RO rating decision became final].  


By regulation, a substantive appeal must consist of either "a 
properly completed VA Form 1-9. . . or correspondence 
containing the necessary information."  See Cuevas v. 
Principi, 3 Vet. App. 542, 546 (1992); 38 C.F.R. § 20.202 
(2005).

Perfecting an appeal to the Board is part of a clear and 
unambiguous statutory and regulatory scheme which requires 
the filing of both a notice of disagreement and a formal 
appeal.  See 38 U.S.C.A. § 7105; see also Roy v. Brown, 5 
Vet. App. 554 (1993).  The formal appeal permits the 
appellant to consider the reasons for an adverse RO decision, 
as explained in the statement of the case, and to formulate 
and present specific arguments relating to errors of fact or 
law made by the RO. 
See  38 U.S.C.A. § 7105(d)(3); Roy, 5 Vet. App. at 555.

If there is a failure to comply with the above-cited law and 
regulations governing the filing of appeals, it is incumbent 
on the Board to reject the application for review on appeal.  
See 38 U.S.C.A. §§ 7105(d)(5), 7108 (West 2002); see also 
Marsh v. West, 11 Vet. App. 468, 470-72 (1998) [Board has the 
jurisdiction - indeed, the obligation - to assess its 
jurisdiction].

Procedural history

In a May 2001 rating decision, the RO denied service 
connection for a back condition.  The veteran was notified by 
VA on May 15, 2001 that entitlement to service connection for 
a back condition was denied.  His NOD was received by VA in 
July 2001.  The RO issued a SOC on June 6, 2002.  

On September 23, 2002, the veteran's then representative 
submitted a doctor's statement regarding the veteran's back 
disability, which was "submitted in support of pending 
claim."  On November 22, 2002, the veteran submitted a 
duplicate copy of the doctor's statement sent to the RO in 
September 2002.  The veteran indicated that the statement was 
"related to his appeal about back problems."  

The Board informed the veteran by letter dated September 25, 
2003, with a copy to his then representative, of its 
intention to address the question of whether a timely 
substantive appeal was filed regarding his claim of service 
connection for a back condition.  The veteran, his then 
representative, and his current counsel did not respond to 
that letter.

Analysis

Due process

Under Marsh, supra, the Court held that it could be 
prejudicial to an appellant for the Board to address 
jurisdictional questions in the first instance without 
affording an appellant the right to present argument and 
evidence on those questions.

In this case, the Board informed the veteran by letter dated 
September 25, 2003, with a copy to his then representative, 
of its intention to address the question of whether a timely 
substantive appeal was filed regarding his claim of service 
connection for a back condition.  The veteran was informed 
that he could submit argument or evidence pertinent to the 
question of whether he filed a timely substantive appeal to 
the Board and that he could also present sworn hearing 
testimony if he so desired.  Sixty days was provided for his 
response.  The veteran was informed that if no response was 
received by the end of that period, it would be assumed that 
he had no argument to submit and did not want to request a 
hearing.  A copy of pertinent law and regulations accompanied 
the letter.  The veteran, his then representative, and his 
current counsel did not respond to that letter.

In short, the veteran received appropriate notice of the 
Board's intention to consider its jurisdiction over this 
issue.

Discussion

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).

For reasons stated below, the Board finds that the veteran 
did not file a timely substantive appeal.  In the absence of 
a substantive appeal, the Board is without jurisdiction to 
consider the issue on its merits and must dismiss the claim.

The veteran had until to August 5, 2002 to submit his 
substantive appeal.  That date was 60 days after the mailing 
of the SOC on June 6, 2002 (the one-year period after the 
initial notice given on May 15, 2001 is inapplicable in this 
case because the SOC was issued after May 15, 2001).  The 
first document that could be construed as a substantive 
appeal, a statement from the veteran's then representative 
with an enclosed doctor's statement, was not received until 
September 23, 2002.  There is no indication that the veteran 
or his then representative had requested an extension of the 
time period for filing a substantive appeal.  See 38 C.F.R. 
§ 3.109 (2005).

The veteran and his representatives have not pointed to any 
communication which could be interpreted as a timely 
substantive appeal, despite being given ample opportunity to 
do so via the September 25, 2003 letter from the Board.    

In short, for reasons and bases discussed above, the Board 
finds that timely substantive appeal was not received with 
respect to the May 2001 rating decision as to the denial of 
service connection for a back condition.  

If there is a failure to comply with the law or regulations, 
it is incumbent upon the Board to reject the application for 
review on appeal.  38 U.S.C.A. §§ 7105, 7108; Roy, supra.; 
Rowell v. Principi, 4 Vet. App. 9 (1993).  Because the 
veteran did not timely file a substantive appeal regarding 
the May 2001 rating decision as to the denial of service 
connection for a back condition, the Board lacks jurisdiction 
to adjudicate the issue on the merits.  The appeal therefore 
must be dismissed.    See Roy, supra; see also Fenderson v. 
West, 12 Vet. App. 119, 128-31 (1999) [discussing the 
necessity to filing a substantive appeal which comports with 
governing regulations].


ORDER

Service connection for a gastrointestinal disorder, diagnosed 
as hyperacidity syndrome, is granted.

The appeal of the May 2001 rating decision as to the denial 
of service connection for a back condition is dismissed.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


